Citation Nr: 1032299	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to special home adaptation grant.  

3.  Entitlement to service connection for scabies superimposed on 
fungal infection of right flank, groin, left ear, and scalp.  

4.  Entitlement to service connection for dyshidrotic eczema, 
bilateral hands.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and January 2009 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office, which denied the issues on appeal.  

In September 2009, the Veteran testified at a Travel Board 
hearing before the Undersigned in September 2009.  A transcript 
of the hearing is of record and associated with the claim folder.  


FINDINGS OF FACT

1.  The Veteran has not lost use of both legs such as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, due to his service-connected left leg below the knee 
amputation and lumbar spine strain.  

2.  The Veteran is not service connected for a disability that is 
productive of blindness in both eyes with 5/200 visual acuity or 
less or includes the anatomical loss or loss of use of both 
hands, nor does the medical evidence show the existence of such 
disability.  

3.  Scabies, superimposed on a fungus infection was treated in 
service and resolved without residual disability.  

4.  Dyshidrotic eczema was not demonstrated in service or for 
many years thereafter.  

5.  Service connection for hypertension was denied by rating 
decision of June 2000.   The Veteran did not timely appeal the 
decision within one year of notice of the denial.  

6.  Evidence received subsequent to the June 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially 
adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.809 (2009).  

2.  The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.809a (2009).  

3.  Scabies, superimposed on fungal infection were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Dyshidrotic eczema was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


5.  The June 2000 rating decision which denied service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(b) (2009).  

6.  Evidence submitted subsequent to the June 2000 rating 
decision denying service connection for hypertension is not new 
and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
September 2008 was compliant with Kent.  The letter indicated the 
general criteria for reopening a previously denied claim, and 
information concerning why the claim was previously denied.  He  
was told that the claim for hypertension was denied because there 
was no service medical evidence showing hypertension existed 
during military service nor did the evidence of record show 
hypertension was related to his service-connected below the knee 
left leg amputation, residuals of a gunshot wound.  

A letter sent to the Veteran in May 2007 addressed the VCAA duty 
to notify with regard to the issues of entitlement to specially 
adapted housing or a special home adaptation grant.  The letter 
addressed all the notice elements and, in particular, outlined 
the type of evidence necessary to establish the claim.  The 
letter was sent to his prior to July 2007 adverse decision.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

As to the claims for service connection for scabies, superimposed 
on fungal infection and dyshidrotic eczema, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
September 2008 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.  

With respect to the Dingess requirements, in September 2008, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim. This duty includes assisting him or her in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009). Service, VA, and 
Social Security Administration records have been associated with 
the claims file.

As to his petition to reopen the claim of service connection for 
hypertension, VA need not conduct an examination with respect to 
the claims of whether new and material evidence has been received 
to reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 21 
Vet.App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  

With regard to the Veteran's claim for service connection for 
scabies, superimposed on fungal infection and dyshidrotic eczema, 
the Veteran underwent VA examination in January 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
service treatment records, current VA outpatient treatment 
reports, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Recognition is given to the fact that a VA examination was 
conducted to address the issues of entitlement to specially 
adapted housing or a special home adaptation grant.  However, the 
Board finds that the evidence of record sufficiently addresses 
any medical question that would be raised by these issues.  
Indeed, as discussed in detail below, the Undersigned observed 
the Veteran to walk into the hearing room without the need for a 
cane or other assistive device; and, by his own admission, the 
Veteran testified that he only required the use of his cane when 
the need arises.  Transcript at 17.  

The Veteran also testified at a Travel Board hearing in 
September 2009.  In Bryant v. Shinseki, --- Vet. App. ----, No. 
08-4080 (Jul. 1, 2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the RO Decision Review Officer/Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge (VLJ) noted that basis 
of the prior determination(s) and noted the element(s) of the 
claim(s) that was/were lacking to substantiate the claim(s) for 
benefits.  The VLJ noted the basis of decision that denied the 
Veteran's claim for service connection for hypertension, the need 
to submit evidence showing a relationship between his current 
skin problems and his active service, and the requirements for 
establishing entitlement to specially adapted housing or a 
special home adaptation grant.

In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.   There was a lengthy discussion as to the Veteran's 
alleged post-service history of treatment for his skin disorders 
and whether a physician had related those conditions to his 
active service.   A similar conversation was conducted with 
respect to the Veteran's petition to reopen his claim for service 
connection for hypertension.  Indeed, the record was held open 
for a period of 60-days to permit him the opportunity to submit a 
supporting medical opinion; and, to date, no such 
evidence/opinion has been submitted.  Further, as noted above, 
the Veteran was directly asked him he required a cane to 
ambulate.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim(s) and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, DRO/VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claim(s) based on the current record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Specially Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
a veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or, 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or, 
(3) the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or, 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude 
locomotion" means the necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  

For a veteran to be entitled to a certificate of eligibility for 
assistance in acquiring special home adaptation, he must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  

The Veteran is service-connected for post-traumatic stress 
disorder (PTSD), 50 percent disabling; below the knee amputation 
of the left leg, residual of gunshot wound , 40 percent 
disabling; lumbar strain with degenerative joint disease of the 
lumbar spine, 20 percent disabling; and chronic sprain of the 
right ankle, noncompensable.  

As for the claim of specially adapted housing, the Veteran has 
not claimed , nor does the record show, that he is blind.  He has 
reported complaints of back pain and he is service connected for 
lumbar strain.  He testified at his September 2009 Travel Board 
hearing that he is not blind, has no problems with his hands, has 
no loss of use of the upper extremities, or his right leg, and 
only has painful, swollen joints.  What he does have, and the 
record does show, is that he has below the knee amputation of the 
left leg.  However, the criteria for specially adapted housing is 
not reflected in the Veteran's disabilities because he does not 
show the loss of use of one lower extremity with residuals of an 
organic disease or injury which affects the function of balance 
and propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  The evidence of record 
simply does not support such a conclusion.  

A July 2006 VA outpatient treatment report indicated, in part, 
that he had an adequate gait without any assistive devices.  An 
August 2008 report showed that the Veteran received a new 
prosthesis two to three weeks earlier, and that he had "no 
complaints related to fitting or function."  He reported that 
the prosthesis was "perfect."  He ambulated with no assistive 
device.  He had a normal gait pattern.  Similarly, a May 2009 
treatment note remarked that the prosthesis was fitting well.  
However, the most significant evidence comes from his September 
2009 personal hearing.  At that time, the Undersigned noted on 
the record that the Veteran had walked into the hearing room 
without an assistive device.  Transcript at 17.  Further, when he 
was directly asked whether he required the use of assistive 
devices, the Veteran responded that he owned a cane, and that he 
kept it readily available if he needed.  Transcript at 18.  He 
said that he had used crutches and/or a cane in the past.  Id.  
The Veteran essentially related that he felt that his back 
disability was worsening was he grew older, and that he felt that 
there would eventually be a day when he would not be able to walk 
without assistance.  Transcript at 14 and 18.   

While the Board sympathizes with the Veteran, his future need for 
specially adapted housing or a special home adaptation grant is 
not a question for consideration.  The issue before the Board is 
the Veteran's current disability picture.  In that regard, the 
Board concludes that none of the medical evidence of record 
presently shows that he has regular and constant use of an 
assistive device for his normal mode of locomotion; and, of 
significant import, the Veteran does not necessarily argue the 
contrary.  As such, the Veteran does not have any of the required 
qualifying disabilities necessary to meet the requirements for 
specially adapted housing.  As such, specially adapted housing is 
not warranted.  

As for entitlement to special home adaptation grant, that claim 
must also fail.  A total review of the evidence of record shows 
that the Veteran is neither blind nor has any anatomical loss or 
loss of use of the hand.  Therefore, a determination of whether 
either of those disabilities is permanent and total does not need 
to be made.  He does not meet the disability requirements 
necessary for a home adaptation grant.  Therefore, entitlement to 
special home adaptation grant is not warranted.  

Service Connection 

The Veteran asserts that service connection is warranted for 
scabies, superimposed on fungal infection and dyshidrotic eczema, 
based upon service incurrence.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2009).  


However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).  Further, service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

Service medical evidence shows that the Veteran was treated for 
fungus on the neck and waist, athlete's foot, and jock rash in 
May 1966.  The impression was tinea.  He was treated with shampoo 
and Vioform ointment.  In April 1967, he was seen again for a 
rash on the stomach and neck.  Examination showed scaly pruritic 
rash on the right flank, groin, left ear, and scalp.  The 
impression was questionable scabies on fungal infection.  He was 
treated with grusiofulnim, Desenex, and Kewell cream.  He was 
told to return to the clinic in 10 days.  He was discharged from 
service in December 1967, by physical disability which was the 
result of a left leg amputation, lower level, permitting a 
prosthesis.  No evidence of a skin condition was noted on the 
Physical Evaluation Board.  
 
After service, the first evidence of a skin condition was in 
August 2007, when the Veteran was seen in the VA outpatient 
treatment clinic for a lesion on the back that he stated he would 
like removed.  The lesion was removed later that month.  

In January 2009, the Veteran underwent a VA examination.  The 
Veteran reported a history of "blisters" of the hand and right 
foot that "comes and goes" since active duty.  He reported that 
he never had it treated before until approximately 8 months prior 
to the examination.  He stated that the blisters were 
intermittent and that the blisters itched.  He had been treated 
with a topical corticosteroid.  There was mild dryness and 
peeling of the skin of the distal sides of the fingers.  There 
was no nail involvement.  The diagnoses were that the Veteran had 
scabies, superimposed on fungal infection in service, which 
resolved without evidence of residuals and dyshidrotic eczema, 
bilateral hands, which was not due to his scabies in service.  

In September 2009, the Veteran testified at a Travel Board 
hearing before the Undersigned.  He testified that he had a skin 
condition that became more noticeable as he came out of service 
and moved to Florida.  He stated that the condition first started 
at the end of his active service, but he was hospitalized for his 
left leg condition, wanted to get out of the hospital, so nobody 
paid any attention to the skin condition.  He also testified that 
that he did not get the skin condition treated for a long time 
and went in excess of 47 years prior to receiving treatment.  He 
stated that he had been diagnosed with eczema, his physician did 
not attribute it to service, but he stated that he knew he had 
the condition since that time.  He also testified that prior to 
his recent treatment for eczema, he self treated the condition.  

A review of the evidence of record reveals that the Veteran had 
scabies superimposed on a fungal infection in service.  He was 
treated on two occasions for the condition.  Upon his release 
from service in 1967 for a medical disability related to the 
amputation of he left lower leg, no mention of a skin condition 
of any kind was made.   During the January 2009 VA examination, 
the examiner stated that the Veteran had eczema of the bilateral 
hands, which was recent in nature.  The examiner stated that this 
eczema condition was not related to the scabies superimposed on a 
fungal condition that the Veteran had in service, and which 
apparently resolved without residual disability.  The examiner 
did not diagnose a present condition of scabies superimposed upon 
a fungal condition; and, as stated by the Veteran during his 
September 2009 Travel Board hearing, his physician did not 
attribute his eczema to his active service.  Based on the medical 
evidence of record, the Veteran had two different skin 
conditions; scabies which was superimposed upon a fungal 
condition, which resolved without residual disability in service; 
and a present condition of eczema of the bilateral hands, which 
is not related to the condition in service, and which is a 
condition that recently occurred many years after service.  
Therefore, service connection is not warranted for scabies, 
superimposed on a fungal infection or dyshidrotic eczema of the 
hands.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1991).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record to 
exist years after service, or a finding that one disorder is 
related to another disorder, is not a condition capable of lay 
diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, the diagnosis of eczema clearly requires the opinion of a 
medical professional.  There is no evidence that the symptoms of 
eczema are the type capable of lay observation.  The Board is not 
convinced that eczema as opposed to other skin conditions, is a 
disorder that can be diagnosed by a layman.  Moreover, and of 
greater import, the Board does not find the Veteran's history of 
treatment, or lack thereof, for eczema, to be credible.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  
	
In determining whether statements submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Here, the Board finds that the Veteran's lay statements are 
outweighed by the service, post-service treatment records 
(indicating a disorder that began years after service), and the 
January 2009 negative VA opinion.  The Board finds it to be 
particularly significant the Veteran first filed a claim for 
service connection for a skin condition in 2008, four decades 
after leaving service and filing a claim for his left leg 
amputation.  Moreover, he subsequently filed claims for PTSD, 
lumbar strain, and a chronic strain of the right ankle, and had 
not raised the issue of a skin condition at any time when he 
claimed those conditions.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

The history of the Veteran's self-treatment for a skin condition 
is further diminished by the fact that he has sought and received 
treatment by VA for his many other service-connected 
disabilities, although he testified at Travel Board hearing to 
that effect.  This appears to be inconsistent with the other 
treatment that he has received throughout the years since 
service.  Coupled with his personal testimony, which seemed 
forced and contrived, the Board assigns no probative value to the 
Veteran's purported diagnosis of, and treatment for, skin-related 
disabilities in the years immediately following his service 
discharge.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) 
(as a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.)  Thus, based on the foregoing, service connection for 
scabies superimposed on fungal infection and dyshidrotic eczema, 
bilateral hands, is not warranted.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim for service connection for hypertension 
in February 2000.  The claim was denied in a June 2000 rating 
decision.  The RO determined that hypertension was not incurred 
in or aggravated by service nor was it secondary to or aggravated 
by the Veteran's service-connected left lower leg amputation.  He 
was notified of the denial in a letter of August 2000, and did 
not appeal that decision.  The decision became final.  

The Veteran subsequently filed an August 2008 application to 
reopen the claim for hypertension.  He argued that his 
hypertension is due to Agent Orange exposure in Vietnam.  He 
later testified at a Travel Board hearing in September 2009, that 
his hypertension was due to his service-connected PTSD.  The 
Board points out that the Veteran's new theories of entitlement 
on the basis of secondary service connection do not constitute a 
new claim.  Current case law indicates that a new theory of 
causation for the same disease or injury that was the subject of 
a previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 
1336 (Fed. Cir. 2008).  The Court has held that separate theories 
in support of a claim for benefits for a particular disability 
does not equate to separate claims for benefits for that 
disability.  Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim.  Robinson v. Mansfield, 21 Vet. 
App. 545, 550 (2008).

Evidence received since the June 2000 denial of service 
connection for hypertension includes VA outpatient treatment 
records, social security disability records, and September 2009 
Travel Board hearing testimony.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records show treatment for 
hypertension.  This evidence is new in that it is not evidence 
that was previously of record.  However, it is not material as it 
does not relate to the origin of the Veteran's claimed 
hypertension.  It does not relate to hypertension originating in 
service or within one year of service discharge, being caused by 
service, or being the result of his exposure to herbicide agents, 
as the result of a service-connected disability and does not 
raise a reasonable possibility of substantiating the claim.  

Next, social security disability records were associated with the 
claims folder.  These records are new as they were not previously 
of record.  They are however, not material.  These records only 
show treatment and medication for hypertension.  They do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, they are not new and material.  

The Veteran  also provided Travel Board hearing testimony in 
September 2009.  That testimony indicated in pertinent part, that 
hypertension was not treated in service, there were no findings 
of hypertension during service, the Veteran does not know what 
facility diagnosed hypertension, but believes that it is related 
to his PTSD.  He stated that prior to going into service, he did 
not smoke or drink.  He testified that when he left service, he 
smoked and drank because of his stress.  The Board has considered 
the Veteran's Travel Board hearing testimony.  His hearing 
testimony is essentially a lay statement and lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
As such, the evidence is not new and material.

Further, hypertension is not a disease that enjoys the 
presumption of service connection due to herbicide exposure.  See 
38 C.F.R. § 3.307, 3.309(e).  The Veteran must therefore provide 
evidence that relates his hypertension to his presumed in-service 
exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  While acknowledging 
the Veteran's belief that his hypertension is due to herbicide 
exposure while in service, it is well established that as a 
layperson, the Veteran is not considered capable of opining as to 
the nature or etiology of his disability.  Put another way, the 
Veteran's contention that his hypertension is due to exposure to 
Agent Orange or service-connected PTSD cannot serve as material 
evidence.

As the evidence received since the final denial in June 2000 is 
not both new and material, the application to reopen the 
previously denied claim must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  

ORDER

Entitlement to specially adapted housing assistance is denied.

Entitlement to a special home adaptation grant is denied.

Service connection for scabies, superimposed on fungal infection 
is denied.  

Service connection for dyshidrotic eczema, bilateral hands, is 
denied.  

New and material evidence to reopen the claim of service 
connection for hypertension has not been submitted, and the claim 
is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


